Order entered May 18, 2015




                                                       In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                               No. 05-14-01167-CV
                                               No. 05-14-01168-CV

                                      IN RE CRAIG WATKINS, Relator

                       Original Proceeding from the 292nd Judicial District Court
                                         Dallas County, Texas
                            Trial Court Cause No. F13-00257-VF13-54696-V,

                                                     ORDER
                                   Before Justices Lang, Brown and Schenck1

            In accordance with the opinion of the court of criminal appeals in In re Tyrone Allen,

    Nos. WR-82,265-01 & WR 82,265-02 (Tex. Crim. App. May 13, 2015) (orig. proceeding), we

    VACATE our order conditionally granting mandamus relief in this case. We DIRECT the

    Clerk to provide a certified copy of this order to the court of criminal appeals.


                                                                /s/     DOUGLAS S. LANG
                                                                        JUSTICE




1
    Justice Michael O'Neill, who was a member of the original panel and participated in the submission of this case,
    retired December 31, 2014. Justice David J. Schenck succeeded Justice O’Neill.